Citation Nr: 1213012	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to August 1970.  The Veteran also has a period of service from October 1972 to June 1974 from which he was dishonorably discharged and is ineligible for VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 

REMAND

In August 2010, the Board remanded the claim in part to ask the Veteran to submit or to authorize VA to obtain on his behalf private medical records.  He did not respond to the Board's request for additional evidence. 

Under 38 C.F.R. § 3.158(a), in an original claim as here, a failure to furnish evidence requested in connection with the claim within 1 year after the date of the request will be considered an abandon claim and such a claim will be dismissed. 

As the Veteran has not been advised of the consequences of a failure to respond to the Board's request for evidence, the Veteran is afforded another opportunity to provide the evidence requested. 








Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the medical records, pertaining to injuries sustained in a motor vehicle accident in 1990. 

Notify the Veteran that he has 1 year from the date he is notified of the request to respond to the Board's request for evidence. 

2.  If the Veteran submits the evidence or authorizes VA to obtain the records his behalf, then readjudicate the claim on the merits.  If the Veteran does not respond to the request, adjudicate under 38 C.F.R. § 3.158(a).  In either event, if the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and returned the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


